DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019, 02/10/2020, 09/22/2020, 11/22/2021, 03/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14,16 & 18-20 are rejected under 35 U.S.C 103 as being unpatentable over WO 2015/003522, hereon referred to as WO [Provided By Examiner], in view of Apple: "Face ID Security", 30 November 2017 (2017-11-30), XP055704915), and hereon referred to as Apple [Provided By Examiner]. 
	In regards to claims 1, 3, 5 12-13 and 18-19, WO discloses obtain an infrared image to be verified of a target object (Acquiring an infrared light face image set; Paragraph 0011);  determine, in the trusted execution environment, whether the infrared image to be verified matches a pre-stored infrared template (Judging whether there is a face template image matching the face image of[ ...] the infrared light face image set at the local end;";Paragraph 0013); and in response to determining that the infrared image to be verified matches the pre-stored infrared template obtain a depth image to be verified of the target object (When a face template image matched with [...] the infrared light face image set exists on the local end, the face recognition is passed; Paragraph 0014).  
	However, WO does not disclose, in the trusted execution environment, whether the depth image to be verified matches a pre-stored depth template. In an analogous art Apple discloses determine, in the trusted execution environment, whether the depth image to be verified matches a pre-stored depth template (This data is used to create a sequence of 2D images and depth maps, which are digitally signed and sent to the Secure Enclave; A portion of the AT Bionic processor's neural engine-—protected within the Secure Enclave—transforms this data into a mathematical representation and compares that representation of the enrolled facial data. This enrolled facial data is itself a mathematical representation of your face captured across a variety of poses. Facial matching Is performed within the secure enclave using neural networks trained specifically for that purpose. We developed the facial matching neural networks using over a billion images, including [R and depth images collected in studies conducted with the participants’ informed consent. We worked with participants from around the world to include a representative group of people accounting for gender, age, ethnicity, and other factors; Pages 3-6).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by WO, with the teachings disclosed by Apple regarding determine, in the trusted execution environment, whether the depth image to be verified matches a pre-stored depth template. The suggestion/motivation of the combination would have been to provide additional security through face ID and passcodes for cryptographic protection (Apple; Page 2). 
	In regards to claims 2, 8, 14 & 20, the combination of WO and Apple discloses, wherein the processor set is configured to: control a laser projector to project laser light to the target object; obtain a laser pattern after modulated by the target object; and process the laser pattern to obtain the depth image to be verified (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of WO and Apple. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of WO and Apple, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 4 & 6, the combination of WO and Apple discloses wherein the application processor is further configured to: in response to determining in the trusted execution environment that the infrared image to be verified does not match the pre-stored infrared template, determine that the verification is failed; or in response to determining in the trusted execution environment that the depth image to be verified does not match the pre-stored depth template, determine that the verification is failed (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of WO and Apple. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of WO and Apple, depending on the circumstances, without exercising any inventive activity).
In regards to claim 7, the combination of WO and Apple discloses, wherein the microprocessor is further configured to: obtain a template infrared image of the target object and store the template infrared image into the micro-memory as the pre-stored infrared template; and obtain a template depth image of the target object and store the template depth image into the micro-memory as the pre-stored depth template (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of WO and Apple. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of WO and Apple, depending on the circumstances, without exercising any inventive activity).
In regards to claims 10 & 16, the combination of WO and Apple discloses wherein the verification system is further formed with a rich execution environment, the verification system is further configured to: obtain a color image of the target object, and store the color image into the rich execution environment; and obtain the color image from the rich execution environment, and control a display screen to display the color image (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of WO and Apple. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of WO and Apple, depending on the circumstances, without exercising any inventive activity). 
	In regards to claim 11, the combination of WO and Apple discloses, wherein the depth image to be verified is obtained based on a structured light principle, a time-of-flight principle, or a binocular stereo vision principle (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of WO and Apple. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the combination of WO and Apple, depending on the circumstances, without exercising any inventive activity).
Allowable Subject Matter
Claims 9, 15 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495